TATE, Judge.
The facts and legal issues are discussed in the companion case, Guidry v. Growther, La.App., 96 So.2d 71, rendered this date. For the reasons stated therein, the District Court correctly held appellant liable.
Appellants alternatively urge that the damages awarded were excessive.
The District Court awarded $700 for personal injuries, plus $42 of proven medical expenses, for “a complete fracture of the left 7th rib” from which young Olivei-ra suffered “a month and a half or two months, according to his testimony”. He stayed in bed two weeks at home as a result of the painful fracture.
The award is not manifestly excessive. See Rhymes v. Guidry, La.App. 1 Cir., 84 So.2d 634.
The judgment appealed from is affirmed.
Affirmed.
ELLIS, J., dissents.
Rehearing denied; ELLIS, J., dissenting.